ORDER
PER CURIAM.
Employer, Gilmore Implement, appeals the decision of the Labor and Industrial Relations Commission awarding permanent total disability benefits to Claimant, Donald Eskew, for a back injury. Employer argues: (1) the Commission improperly found that Claimant was permanently and totally disabled; and (2) since Claimant has a pre-existing heart condition, the Second Injury Fund should be solely liable.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).